Citation Nr: 0909710	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 
1992 and the record shows that she had more than two years 
and five months of additional prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in April 2008, 
which vacated a June 2005 Board decision denying service 
connection for Lyme disease and remanded that issue for 
further proceedings.  This matter initially arose from a 
December 2002 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2004, the Veteran and her sister testified during 
a Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In part, the 
VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate her claim.  38 C.F.R. § 3.159.


The Veteran maintains that she was bitten by ticks in service 
and developed Lyme disease.  She avers that her symptoms in 
service, when compared to the symptoms of Lyme disease 
clearly support service connection on a direct basis.

On further review of the claims file, the Board notes 
references to private medical evidence related to the 
Veteran's Lyme disease.  Those records were never associated 
with the claims file.  Physician summaries indicate that the 
Veteran's right knee required arthroscopic surgery by Dr. 
K.C. in 1994; that Dr. E.McF. performed a carpal tunnel 
release on her left wrist in 1995; that in 1998 she made 
several trips to the emergency room at Palmetto Baptist 
Hospital in Columbia, South Carolina, with complaints of 
severe pain in the hip, back and abdominal area.  It has been 
reported that several tests for Lyme disease were performed 
in the 1990's and thereafter, and upon her referral to 
Palmetto Family Medicine.  These tests include a positive 
Parvovirus B19 test and a positive Lyme disease test.  If the 
Veteran received any treatment for a skin disorder prior to 
her first period of service, those records should be 
obtained.  (On a September 1978 Report of Medical History, 
obtained at the time she enlisted in the Army, the Veteran 
reported "skin disease"  Upon further evaluation, she was 
noted to have pityriasis rosea.)  

On remand the Veteran should sign current release forms 
permitting the AMC/RO to obtain all these private medical 
records, including laboratory, X-ray studies, and test 
results where available.  Records from her employer, 
including a job description for the period of her employment, 
as well as any worker compensation records should be 
obtained.  In addition, copies of the Veteran's VA medical 
records in the claims file, from the Columbia VA Medical 
Center ("VAMC"), are dated only to March 2003, and should 
be updated.  Therefore, on remand the AMC/RO should obtain 
any additional records from VA facilities that are pertinent 
to the Veteran's claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and her representative and obtain the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records regarding her Lyme disease 
disorder.  Of particular interest are 
private medical records, including 
laboratory, X-ray studies, and test 
results where available, of the Veteran's 
right knee arthroscopic surgery by Dr. 
K.C. in 1994; of a carpal tunnel release 
on her left wrist in 1995 by Dr. E.McF.; 
of several emergency room visits in 1998 
to the Palmetto Baptist Hospital in 
Columbia, South Carolina; and of several 
Lyme disease tests performed in the 1990's 
and thereafter upon her referral to 
Palmetto Family Medicine, including a 
positive Parvovirus B19 test and a 
positive Lyme disease test.  Records from 
her employer(s) dated from she separated 
from service, including job descriptions, 
and worker compensation reports are to be 
obtained.  Any medical records showing 
treatment of a skin disease prior to her 
first period of service should be 
obtained.  In addition, outpatient or 
inpatient medical records should be 
obtained from the Columbia VAMC, from 
March 2003 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



